Affirmed and Memorandum Opinion filed August 27, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00621-CR

                BRIAN WILLIAM CASCADDEN, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 340th District Court
                         Tom Green County, Texas
                    Trial Court Cause No. C-16-0889-SA

                         MEMORANDUM OPINION

      Appellant appeals his conviction for two counts of indecency with a child.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2